DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Specification
The disclosure is objected to because of the following informalities: element 622 of fig. 7 is not mentioned anywhere in the specifications. Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of their “configured to” language. The anti-reflow device is claimed in both independent claims 1 and 9 as being part of the fan assembly, wherein said anti-reflow device is permanently attached to the wall of the socket.  Therefore, the clause “the attachment feature being configured to attach the proximal end of the plate to a wall of the socket” (claim 1) and “the attachment feature being configured to attach the proximal end to the second side wall of the socket” (claim 9) produce ambiguity, since it’s not clear whether said proximal end of the plate is actually attached to the wall of the socket or not. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C) and MPEP 2111.04). The aforementioned limitations are directed to the finished assembled structure, not to the functionality of the device. Therefore, Applicant should use positive and explicit statements, e.g., “the proximal end of the plate is attached to the wall of the socket by the attachment feature”, or similar.
Claim 1 is objected to because of the following informalities: “a anti-reflow device” in line 1 should be changed to “an anti-reflow device”. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “a socket” in line 1 should be changed to “the socket”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “one end” in line 5 should be renamed because it is unclear if it refers to the “one end” in line 4 or is a new end. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “a fan flap” and “the fan flap” in line 4 should be changed to “a swinging fan flap” and “the swinging fan flap” respectively to be consistent with “the swinging fan flap” in the last line. The fan flaps mentioned in claims 10, 11, 12, 13, 17, 19 and 20 also need to be changed to swinging fan flaps. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “the embossed feature being configured to contact the fan module responsive to the fan module being inserted into the socket” in the 5th to last line should be changed to “the embossed feature being configured to contact the fan module in response to the fan module being inserted into the socket”. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: “a front edge of the fan flap” and “a front edge of the socket” should be renamed since they are different components. For example: “a first front edge of the fan flap” and “a second front edge of the socket”. Similar changes need to be made in claim 20. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “wherein the fan module contacts the embossed feature responsive to the fan module being received in the socket” should be changed to “wherein the fan module contacts the embossed feature after the fan module is received in the socket”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “wherein the fan flap rotates along the curved path to a first position such that a front edge of the fan flap is disposed between the stopping feature and a front edge of the socket responsive to the fan module being removed from the socket, and wherein the fan flap rotates along the curved path to a second position such that the front edge of the fan flap is disposed between the stopping feature and the second side wall responsive to the fan module being fully inserted into the socket” should be changed to “wherein the fan flap rotates along the curved path to a first position such that a front edge of the fan flap is disposed between the stopping feature and a front edge of the socket in response to the fan module being removed from the socket, and wherein the fan flap rotates along the curved path to a second position such that the front edge of the fan flap is disposed between the stopping feature and the second side wall in response to the fan module being fully inserted into the socket”. Appropriate correction is required.	Applicant’s cooperation is hereby requested in correcting of any remaining errors of which Applicant may become aware in the claims, in order to place the application in condition for allowance.
Allowable Subject Matter

Claims 1-20 will be allowed upon obviations of the objections as explained above.
Regarding claims 1-8, the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“A anti-reflow device to prevent failure of the swinging fan flap in the socket, comprising: 
a plate having a proximal end and a distal end;	an attachment feature disposed at the proximal end of the plate, the attachment feature
	being configured to attach the proximal end of the plate to a wall of the socket to		allow the distal end of the plate to move relative to the wall;	an embossed feature extending from the plate between the proximal end and the distal end, the embossed feature being configured to contact a fan module inserted in the socket; and	a stopping feature extending from the distal end of the plate, the stopping feature being configured to contact the swinging fan flap”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.	Huang (US 2015/0146381) discloses	A swinging fan flap (14 in fig. 2-5) in a socket (20 in fig. 2).	Huang does not explicitly disclose	A anti-reflow device to prevent failure of the swinging fan flap in the socket, comprising: 
a plate having a proximal end and a distal end;	an attachment feature disposed at the proximal end of the plate, the attachment feature 		being configured to attach the proximal end of the plate to a wall of the socket to		allow the distal end of the plate to move relative to the wall;	an embossed feature extending from the plate between the proximal end and the distal end, the embossed feature being configured to contact a fan module inserted in the socket; and	a stopping feature extending from the distal end of the plate, the stopping feature being configured to contact the swinging fan flap as recited in claim 1.	Regarding claims 9-20, the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 9, and at least in part, because claim 9 recites the limitations: 	“an anti-reflow device coupled to the second side wall of the socket, the anti-reflow device having a proximal end and a distal end, the anti-reflow device further including 		an attachment feature disposed at the proximal end, the attachment feature being configured to attach the proximal end to the second side wall of the socket; 		an embossed feature disposed between the proximal end and the distal end, the embossed feature being configured to contact the fan module responsive to the fan module being inserted into the socket; and 		a stopping feature disposed at the distal end, the stopping feature being configured to contact the swinging fan flap”
The aforementioned limitations in combination with all remaining limitations of claim 9, are believed to render said claim 9 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination.		Huang (US 2015/0146381) discloses	A modular fan assembly to prevent reflow (10 in fig. 1-6), the assembly comprising: 	a socket (20 in fig. 2) configured to receive a fan module (16 in fig. 2), the socket being defined by a first side wall (top wall of fig. 3), a second side wall (bottom wall of fig. 3), and a horizontal shelf (shelf below 20 in fig. 2);	a fan flap (14 in fig. 2-6) rotatably coupled to the first side wall (top wall of fig. 3), the fan flap configured to move in a curved path relative to the first side wall (14 rotates in a curved path relative to the top wall of fig. 3; this curved path is shown in fig. 4-6).	Huang does not explicitly disclose 	an anti-reflow device coupled to the second side wall of the socket, the anti-reflow device having a proximal end and a distal end, the anti-reflow device further including 		an attachment feature disposed at the proximal end, the attachment feature being configured to attach the proximal end to the second side wall of the socket; 		an embossed feature disposed between the proximal end and the distal end, the embossed feature being configured to contact the fan module responsive to the fan module being inserted into the socket; and 		a stopping feature disposed at the distal end, the stopping feature being configured to contact the swinging fan flap as recited in claim 9.	None of the prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed, subject to obviation of the objections as explained earlier.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the formal matters as explained above.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday - Thursday, 10AM - 630PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/Examiner, Art Unit 2835                                                                                                                                                                                                        June 13, 2022

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835